Citation Nr: 1434441	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-31 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

These claims were previously before the Board, in April 2013, when entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, and entitlement to a TDIU were denied.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court), which in February 2014, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.

In January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge for the issues herein on appeal.  In March 2011, the Veteran testified at a hearing before a Decision Review Officer.  Both hearing transcripts are associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Consistent with the Court's February 2014 Order granting the parties' JMR, the Board has determined that remand of the issues of entitlement to a TDIU, and entitlement to an initial evaluation in excess of 50 percent for PTSD with major depressive disorder, is appropriate.

In the JMR, with respect to the TDIU claim, the parties argued that the April 2013 Board decision did not adequately address the evidence of record which suggested the Veteran had not been employed since 2009.  As noted in the April 2013 Board decision, the April 2011 VA examination report stated that while the Veteran's symptoms of PTSD and depression likely have an impact on the Veteran's ability to maintain steady employment, he was also able to successfully complete his job with the Census Bureau, and thus was found to not be completely unemployable.  However, subsequent evidence, specifically a July 2011 VA health psychology progress note stated the Veteran was unemployed.  Moreover, prior evidence including October 2009 and March 2011 letters from the Veteran's VA clinical psychologist stated that it was unlikely the Veteran will ever be able to resume work of any kind.  Consequently, another VA examination to address the impact of the Veteran's PTSD with major depressive disorder in relation to his occupational and social impairment is warranted prior to further consideration of the claim.  

The Board also notes that the Veteran receives treatment from the VA Connecticut Healthcare System and specifically from the John J. McGuirk Outpatient Clinic located in New London, Connecticut.  Thus, on remand updated treatment records from the VA Connecticut Healthcare System, and any associated outpatient clinics, to include the John J. McGuirk Outpatient Clinic, from September 2011 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Again provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, for completion.

2.  Obtain the Veteran's VA treatment records, from VA Connecticut Healthcare System, and any associated outpatient clinics, to include the John J. McGuirk Outpatient Clinic, from September 2011 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD with major depressive disorder.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD with major depressive disorder, without regard to any non service-connected psychiatric disorders that may be diagnosed.  If the service-connected PTSD with major depressive disorder manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, considered in combination, without consideration of his non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue entitlement to a higher evaluation for PTSD with major depressive disorder, and then re-adjudicate the issue of entitlement to a TDIU, to include referral to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation if warranted.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



